UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOUTHERN D TOFNEW YORK Pzorro couse aan
MARIO GIRON, . 7
Plaintiff . | ae / i

ORDER

SOREL TN any
ohe Adan pees
SORE a re G4

 

V.

AUTO PERFECTION GROUP INC., and 19 CV 5922 (VB)

DANIEL MAYA,
Defendants.

 

On November 12, 2019, plaintiffs counsel filed a letter informing the Court that the
parties in this Fair Labor Standards Act case had settled. (Doc. #15). The Court thus ordered the
parties to submit a settlement agreement for the Court’s approval by December 16, 2019, as
required by Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), See Amadis
v. Newcastle Realty Servs., LLC, 2018 WL 2727350, at *1 (S.D.N.Y. May 10, 2018) (holding
Cheeks applies to dismissal under Fed. R. Civ. P. 41(a)(1)(A)@)).

 

To date, the parties have failed to file the settlement agreement for the Court’s approval,
nor have the parties requested an extension of time in which to do so.

The Court reminds counsel that Court Orders are not mere suggestions.

Accordingly, the Court sua sponte extends until January 6, 2020, the parties’ time to file
the settlement agreement for this Court’s approval. If the parties fail to file the settlement
agreement by January 6, 2020, or to seek further time in which to do so, the Court may
impose sanctions, including dismissal of this case for failure to prosecute or comply with
Court Orders. See Fed. R. Civ. P. 41(b).

Dated: December 23, 2019
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

     
